AO 72A
(Rev. 8/82)

 

Case 5:20-cv-00015-LGW-BWC Document 22 Filed 03/23/21 Page 1 of 3

In the United States District Court
For the Southern District of Georgia

Wapcross Division
HEATHER SPURLOCK, *
*
Plaintiff, * CIVIL ACTION NO.: 5:20-cv-15

*

Vv. *

*

ANDREW M. SAUL, Commissioner of *
Social Security, *
*

*

Defendants.

ORDER

This matter is before the Court on Plaintiff's Objections
to the Magistrate Judge’s Report and Recommendation dated
February 26, 2021. Dkt. No. 17. In the Report, the Magistrate
Judge recommended the Court affirm the Commissioner of Social
Security’s decision finding Plaintiff not disabled. Id.

In her Objections, Plaintiff sets forth three arguments.
Dkt. No. 21. First, Plaintiff argues the Administrative Law
Judge (“ALJ”) erred by not explicitly addressing Listings 12.05
and 12.11, and any implicit findings by the ALJ on these
Listings are not supported by substantial evidence. Id. at
poe. 1-3. Second, Plaintiff contends the ALJ improperly weighed
Dr. Eaton’s opinion because the ALJ’s finding was not supported

by substantial evidence. Id. at pp. 4-5. Finally, Plaintiff

 
AO 72A
(Rev. 8/82)

 

Case 5:20-cv-00015-LGW-BWC Document 22 Filed 03/23/21 Page 2 of 3

claims the ALJ relied on a hypothetical which incorrectly
identified Plaintiff's educational level. Id. at pp. 5-6.
Plaintiff’s Objections track her enumerated issues in her brief,
dkt. no. 14, which the Magistrate Judge fully considered and
rejected. Dkt. No. 17.

Plaintiff’s Objections are responsive to the Magistrate
Judge's Report but are without merit. Plaintiff's Objections
largely restate the arguments she made in her opening and reply
briefs and express dissatisfaction with the Magistrate Judge's
application of controlling law to those issues. The Magistrate
Judge fully considered and addressed each of these arguments in
the Report and Recommendation. The Magistrate Judge correctly
concluded the ALJ’s determination that Plaintiff is not disabled
within the meaning of the Social Security Act is supported by
substantial evidence and that the ALJ applied the correct legal
standards. Nothing in Plaintiff's Objections demonstrates the
ALJ’s conclusions were not supported by substantial evidence or
the ALJ applied an incorrect legal standard.

Moreover, Plaintiff, in her initial arguments and her
Objections, generally asks the Court to decide facts anew and
reweigh the evidence before the ALJ, which the Court may not do.
Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005). For
example, Plaintiff argues the ALJ’s decision to give Dr. Eaton’s

opinion little weight is not supported by substantial evidence

 
AQ 72A
(Rev. 8/82)

 

 

 

Case 5:20-cv-00015-LGW-BWC Document 22 Filed 03/23/21 Page 3 of 3

and is contrary to the record. Dkt. No. 21, pp. 4-5 . However,
as the Magistrate Judge explained, substantial evidence
supported the ALJ's decision to discredit Dr. Eaton’s opinion,
and the Court must affirm an ALJ’s decision that is supported by
substantial evidence. Dkt. No. 17, pp. 12-16. Consequently,
this Objection lacks merit, as do Plaintiff's other Objections.
After an independent and de novo review of the entire
record, the Court CONCURS with the Magistrate Judge’s Report and
Recommendation, ADOPTS the Report and Recommendation as the
opinion of the Court, and OVERRULES Plaintiff’s Objections. The
Court AFFIRMS the decision of the Commissioner and DIRECTS the
Clerk of Court to CLOSE this case and enter the appropriate

judgment.

SO ORDERED, this tas of Mh ovcla « BODIL«
iv ] v
of

=

At

 

HON. LISA GODBE¥Y-WOOD, JUDGE
UNATED/STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
